Citation Nr: 9925066	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-27 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for a right knee 
disability, currently evaluated 20 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active service from September 1991 to April 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Oakland Regional 
Office (RO) March 1997 rating decision which, in pertinent 
part, increased the rating of the service-connected right 
knee disability from 0 to 20 percent.

By March 1997 rating decision, the RO denied the veteran's 
claim of a rating in excess of 10 percent for the service-
connected residuals of right distal fibula fracture with 
severe lateral collateral ligament laxity.  A notice of 
disagreement with regard to that decision was received in 
August 1997, a statement of the case was issued in September 
1997, and substantive appeal was received later in September 
1997 in which the veteran specified that a 20 percent rating 
for the right ankle disability was warranted.  By rating 
decision in August 1998, the RO reexamined the evidence and 
assigned his service-connected right ankle disability a 20 
percent evaluation.  Although, in an increased rating claim, 
a veteran is generally presumed to be seeking the maximum 
benefit available (see AB v. Brown, 6 Vet. App. 35, 38 
(1993)), in this case, the veteran appears clearly satisfied 
with the 20 percent rating specifically requested and 
recently assigned his right ankle disability; no argument 
regarding inadequacy of the 20 percent rating assigned his 
service-connected right ankle disability was received from or 
on behalf of the veteran (and the matter of an increased 
rating for the right ankle disability was not listed as an 
issue on appeal in the representative's January 1999 VA Form 
646).  Thus, this particular claim for increased rating for a 
right ankle disability has been satisfied and no longer 
remains a matter in controversy.  

In October 1998, the RO received VA medical records, dated 
from November 1997 to January 1998, which were not previously 
of record.  Initial consideration of this material by the RO 
has not been waived by or on behalf of the veteran.  However, 
as such material does not make any reference with regard to 
the issue currently on appeal, referral thereof to the RO for 
initial consideration is unwarranted in this case.  38 C.F.R. 
§ 20.1304(c) (1998).

In September 1997, the veteran requested a personal hearing 
and an RO hearing was scheduled for January 6, 1999 (notice 
of which was mailed to his address of record on November 27, 
1998), but a hand-written notation on the notification letter 
to the veteran indicates that he failed to appear for same.  
In view of the foregoing, the case will be processed as 
though a personal hearing request has been withdrawn. 


FINDING OF FACT

The veteran's service-connected right knee disability is 
associated with X-ray evidence of arthritis and ligamentous 
laxity and is productive of instability, daily episodes of 
mild pain, and occasional collapsing of the knee; the right 
knee range of motion is from 0 to 145 degrees; there is no 
evidence of effusion, crepitus, or muscle atrophy; there is 
no history of fractures or knee surgery, and he is not 
currently taking pain medication.  


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 20 percent for 
right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010-5257 (1998).  

2.  The veteran's right knee arthritic involvement warrants a 
separate 10 percent disability rating.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(1998).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board finds that the veteran's claim is well grounded in 
that it is capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  This finding is based on his 
assertion that his service-connected right knee disability 
has increased in severity.  Proscelle v. Derwinski, 1 Vet. 
App. 629 (1992).  Once determined that a claim is well 
grounded, VA has a duty to assist in the development of 
evidence pertinent to the claim.  38 U.S.C.A. § 5107(a).  
Pertinent clinical data have been associated with the file, 
including current data sufficient to address the merits of 
the veteran's claims.  The Board is satisfied that the duty 
to assist has been met herein.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Historically, service connection for status post right knee 
injury with ligament laxity was granted by April 1993 RO 
rating decision and a noncompensable rating was assigned.  
That decision was based on the veteran's service medical 
records showing that he sustained a twisting injury to the 
right knee in September 1991, resulting in chronic residual 
disability.

On VA medical examination in November 1992, the veteran 
reported that he sustained a right knee injury in service, 
not requiring surgical treatment, indicating that he did not 
experience any symptomatology referable to the right knee.  
On examination, there was no evidence of tenderness, 
swelling, or deformity, but mild laxity of the medial 
collateral ligament was noted; the range of motion was 
140/140 without evidence of pain or crepitus.  X-ray study of 
the right knee revealed no bone or joint abnormality.  Status 
post right knee injury with ligament laxity was diagnosed.  

On VA orthopedic examination in February 1997, the veteran 
indicated that his right knee was "giving out" easily (he 
therefore wore an elastic sleeve) but denied experiencing 
symptoms of locking, swelling, stiffness, or decreased range 
of motion.  On examination, there was no evidence of knee 
tenderness, swelling, or deformity; the patella was normal in 
position and mobility, but was mildly tender; mild laxity of 
the medial collateral ligament and moderate laxity of the 
lateral collateral ligament was noted; range of motion of the 
knee was full, without evidence of pain, crepitus, or 
guarding.  X-ray study of the right knee was negative for 
abnormalities.  Status post right knee injury with ligament 
laxity and retropatellar arthralgia were diagnosed.

VA medical records from February 1997 to July 1998 reveal 
intermittent treatment of various symptoms and illnesses, 
including associated with right leg pain; in February 1997, 
the veteran reported experiencing right knee pain.

VA orthopedic examination in July 1998, including the 
examiner's review of the claims file, revealed that the 
veteran experienced right knee pain since his in-service 
injury but denied a history of fracture, knee surgery or 
arthroscopy, or use of pain medication.  He indicated that he 
experienced mild knee pain on a daily basis; reportedly, the 
instability of the knee was increasing and the knee had a 
tendency to collapse at times.  On examination, range of 
motion of the right knee was 0 to 145 degrees; the knee was 
cool and there was no evidence of muscle wasting, effusion, 
or crepitus; moderate laxity of medial and lateral collateral 
ligaments was noted.  X-ray study of the right knee revealed 
minimal medial tibial and retropatellar surface spurring.  
Post traumatic ligamentous laxity of the right knee was 
diagnosed.

Disability of the musculoskeletal system is primarily the 
inability, due to damage in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking 
motion; weakness is as important as limitation of motion, and 
a part which becomes painful on use must be regarded as 
seriously disabled.  Factors considered in evaluating the 
residual disability include less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
pain on movement, swelling, deformity or atrophy of disuse, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

With regard to the evaluation of disabilities involving 
substantiated presence of degenerative or traumatic 
arthritis, Diagnostic Code 5003 provides that arthritis will 
be rated based on limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Diagnostic Codes 5200 et seq.), and that limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When the rating based on limitation of motion is 
noncompensable under the appropriate diagnostic code, a 10 
percent rating for each major joint or group of minor joints 
affected by limitation of motion should be assigned; the 10 
percent rating is not to be combined with, nor added to, 
Diagnostic Code 5003.  For the purpose of rating disability 
from arthritis, the knee is considered a major joint.  See 
38 C.F.R. § 4.45(f).

Currently, the veteran's service-connected right knee 
disability is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010-5257, traumatic arthritis and knee impairment, 
respectively, and a 20 percent rating is assigned consistent 
with evidence of moderate recurrent subluxation or lateral 
instability (Code 5257).  If recurrent subluxation or lateral 
instability is "severe" in degree, a 30 percent evaluation 
will be assigned under Diagnostic Code 5257.

Based on the foregoing, the Board finds that the evidence 
supports separate 10 and 20 percent ratings for the veteran's 
service-connected right knee disability under Diagnostic 
Codes 5003 and 5257, respectively.  See Esteban v. Brown, 6 
Vet. App. 259 (1994); VA O.G.C. Prec. Op. No. 23-97 (July 1, 
1997).  In particular, his right knee symptomatology, as 
discussed more fully above, consists of daily episodes of 
mild pain, instability, occasional collapsing of the knee, 
and is associated with ligamentous laxity.  However, there is 
no evidence of weakness, muscle atrophy, effusion, or 
crepitus, and the disability does not require regular medical 
treatment or use of pain medication.  Overall, on 
consideration of both subjective complaints of pain and 
objective manifestations associated therewith, the veteran's 
service-connected right knee disablement amounts to no more 
than "moderate" knee impairment under Diagnostic Code 5257.

However, the Board is of the opinion that an additional 10 
percent rating is warranted for the veteran's service-
connected right knee disability under Diagnostic Code 5003, 
as minimal arthritis involving the knee was shown by X-ray 
study in July 1998.  As indicated on VA orthopedic 
examination in July 1998, the range of motion of the right 
knee is 0 to 145 degrees, showing slight impairment (which is 
noncompensable under Diagnostic Codes 5260 or 5261).  See 
38 C.F.R. § 4.71, Plate II (1998).  

The clinical evidence of record, as discussed above, does not 
reveal the presence of malunion of the femur with marked knee 
disability, ankylosis of the knee, or malunion of the tibia 
and fibula with marked knee disability; an evaluation of the 
veteran's service-connected right knee disability under 
Diagnostic Codes 5255, 5256 or 5262, respectively, is 
therefore wholly inappropriate in this case. 

The evidence of record before the Board does not reveal that 
the veteran's service-connected right knee disability causes 
him unusual or exceptional hardship in an employment setting 
such as to warrant application of 38 C.F.R. § 3.321(b)(1) 
(1998).  He is not shown to have required frequent periods of 
hospitalization or lost time off work due to such disability.  
The rating of disabilities is based on average impairment of 
earning capacity in a civil occupation.  38 U.S.C.A. § 1155.  
In cases such as this, where there is no evidence of an 
exceptional or unusual disability picture associated with the 
right knee disability, application of the provisions of 
38 C.F.R. § 3.321(b)(1) in lieu of the regular rating 
criteria, is deemed inappropriate.  



	(CONTINUED ON NEXT PAGE)



ORDER

Separate disability ratings of 10 and 20 percent are granted 
for the veteran's right knee disability, subject to the law 
and regulations governing the payment of monetary awards.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

